275 S.W.3d 389 (2009)
Dennis E. ZARETZKY, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69289.
Missouri Court of Appeals, Western District.
February 3, 2009.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang, Anna L. Bunch, Jefferson City, MO, for respondent.
Before Div I: HARDWICK, P.J., ELLIS and NEWTON, C.J.
Prior report: 214 S.W.3d 375.

ORDER
PER CURIAM.
Dennis Zaretzky appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief, following an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).